271 F.2d 786
David W. PALMER, Appellant,v.UNITED STATES of America, Appellee.
No. 17855.
United States Court of Appeals Fifth Circuit.
Nov. 10, 1959.

David W. Palmer, Destin, Fla., for appellant.
Wilfred C. Varn, U.S. Atty., George B. Barrs, Asst. U.S. Atty., Tallahassee, Fla., for appellee.
Before RIVES, Chief Judge, and TUTTLE and JONES, Circuit Judges.
PER CURIAM.


1
The appellant, an attorney at law, successfully represented several operators of fishing boats, pursuant to a fifty per cent. contingent fee agreement, in recovering from the United States illegally collected transportation taxes.  Recoveries were denied where it was not shown that the operators had borne the economic burden of the tax.  See United States v. Walls, 5 Cir., 1956, 231 F.2d 440.


2
The appellant here seeks to assert an attorney's charging lien against the United States for half the amount of transportation taxes paid by his clients but which they had collected from their passengers, on the theory, as expressed by the appellant, that as a result of his efforts unknown persons were entitled to tax refunds.  The district court dismissed the appellant's claim as being without merit.  The appellant's claim of lien relates to tax refunds which his clients have not recovered and are not entitled to recover.  Those who may have had a right of recovery have not asserted their rights and are not clients of the appellant.  It follows that the judgment of the district court must be


3
Affirmed.